State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 7, 2014                    517987
________________________________

In the Matter of NIKKO VAUGHN,
                    Petitioner,
      v

NEW YORK STATE DEPARTMENT OF                MEMORANDUM AND JUDGMENT
   CORRECTIONS AND COMMUNITY
   SUPERVISION et al.,
                    Respondents.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., Stein, McCarthy, Garry and Clark, JJ.

                             __________


     Nikko Vaughn, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Ulster County) to
review a determination of respondent Superintendent of Eastern
Correctional Facility which found petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.     No opinion.

      Peters, P.J., Stein, McCarthy, Garry and Clark, JJ.,
concur.
                              -2-                  517987

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court